                 Case 20-15173-RAM   Doc 119   Filed 07/16/20   Page 1 of 2




         ORDERED in the Southern District of Florida on July 15, 2020.




                                                       Robert A. Mark, Judge
                                                       United States Bankruptcy Court
_____________________________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
      __________________________________
                                         )
      In re:                             )   CASE NO. 20-15173-RAM
                                         )   CHAPTER 11
      MIDTOWN CAMPUS PROPERTIES, LLC,    )
                                         )
                                         )
                     Debtor.             )
                                         )
                                         )


                              ORDER SETTING BRIEFING
                          DEADLINE AND HEARING BY VIDEO
                    CONFERENCE ON MOTION FOR RELIEF FROM STAY


           The Court has reviewed a Motion for Relief from Stay Filed by

      John’s Creed Remodeling, LLC (the “Motion for Relief from Stay”)

      [DE# 118] and determined that a hearing by video conference should

      be scheduled and a deadline imposed.        Therefore, it is -

           ORDERED as follows:
             Case 20-15173-RAM       Doc 119      Filed 07/16/20   Page 2 of 2




     1.      The Court will conduct a non-evidentiary hearing on the

Motion for Relief from Stay on July 27, 2020, at 10:00 a.m.                               The

hearing will be conducted by video conference using the services of

Zoom Video Communications, Inc.

     2.      For instructions regarding the video conference, please

refer to the General Procedures for Hearings By Video Conference on

Judge     Mark’s         web       page          on     the        Court’s       website,

https://www.flsb.uscourts.gov/judges/judge-robert-mark

     3.     To   register      for    the    video     conference,       click       on   the

following link or manually enter the following link in a browser:

     https://us02web.zoom.us/meeting/register/tZcqceqtqTguGtG_gFrc5Y_lpaiPIh2mAI8G

     4.      The Debtor shall file a response to the Motion for Relief

from Stay no later than July 23, 2020.

                                            ###

COPIES TO:

Paul J. Battista, Esq.
Thomas McDermott, Esq.

(Attorney McDermott is directed to serve a copy of this Order on
all other interested parties and file a Certificate of Service)




                                             2
